DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being ancitipated by Rassam et al. (US Patent No. 10,989,239).
Claim 1:
	Rassam discloses a panel fastener assembly (10), comprising: a panel retainer (20) comprising a panel holder (24) and a first connector (28) disposed at opposing longitudinal ends of the panel retainer (figures 1-8); and a sheet retainer (22) comprising a sheet anchor (40, 42, 38) and a second connector (44) disposed at opposing longitudinal ends of the sheet retainer (figure 1-8); wherein the second connector (44) comprises a neck (46, figure 7) longitudinally extending to a head (44), the head presenting a substantially flat face opposite the neck (figures 2, 7 and 8) and a contact surface (48; figures 7 and 8) disposed between the neck (46) and an outer edge of the head (44) (figures 2, 7 and 8); wherein the first connector (28) comprises a body (32, 26; figures 7 and 8) having an outwardly facing longitudinal mating side presenting a mating surface (32), and a plurality of resiliently deflectable locking elements (34) extending from the mating side of the body at edges of the mating surface radially disposed about a central axis (figures 1, 7 and 8), each locking element of the plurality of locking elements being configured to be resiliently deflectable away from the central axis (c. 5, l. 1-8, 16-24), and each locking element (34) defining a flat locking surface (36) opposing the mating surface (figure 7); wherein each locking element comprises a support wall (30) perpendicular to the mating side of the body and a flange (34, 36) projecting radially inward from the support wall to present the locking surface (36) over and longitudinally opposing the mating surface (figure 7), the flange being perpendicular to the support wall such that the locking surface is parallel to the mating surface (figure 7), and the support wall (30) being resiliently deflectable away from the central axis (c. 5, l. 1-8, 16-24); and wherein the panel retainer (20) and the sheet retainer (22) are connectable via the first and second connectors (figures 7 and 8), such that when the face of the head is disposed adjacent the mating surface of the body the locking surface of each locking element is disposed about the contact surface of the head to prevent awayward movement between the head and the body, thereby connecting together the panel retainer and the sheet retainer (figures 7 and 8).
Claim 2:
	Rassam discloses that the contact surface (48) of the head describes a tangent line intersecting the neck at a contact angle (figure 7; 48 is perpendicular to neck 46).
Claim 3:
	Rassam discloses that each locking surface (36) describes a tangent line intersecting the central axis at a locking angle (figure 7; 36 extends perpendicular to central axis).
Claim 5:
	Rassam discloses that the first and second connectors are configured such that the panel retainer (20) and the sheet retainer (22) are releasably connectable (c. 5, l. 16-24).
Claim 6:
	Rassam discloses that the panel holder (24) comprises a shaft (26) extending for a length from the first connector (28) and a retaining element projecting radially outward from the shaft (24 projects radially outward from shaft 26).
Claim 7:
	Rassam discloses that the sheet anchor (38, 40, 42) comprises a shank (40) extending from the second connector to an insertion end (tapered bottom, figure 5) and a plurality of arms (42) projecting outwardly from the shank proximal the insertion end and toward the second connector, the arms being resiliently deflectable toward the shank (figures 1, 3, 5 and 7).

Claim 8:
	Rassam discloses that the sheet retainer (22) further comprises a seal (38 engaged with 16; figures 7 and 8) disposed about the second connector such that a portion of the seal is disposed adjacent a sheet side (16) of the second connector (figures 7 and 8).
Claim 9:
	Rassam discloses that: (i) the head and the neck are monolithic in construction; (ii) the body and the locking elements are monolithic in construction; or (iii) both (i) to (ii) (each of the panel retainer and the sheet retainer are formed as one-piece or monolithic; figures 1-8).
Claim 13:
	Rassam discloses that: (i) the panel retainer (20) is operatively fastened to a panel (12) via the panel holder (24) (figures 7 and 8).
Claim 14:
	Rassam discloses that the sheet retainer (22) is operatively fastened to a sheet (16) via the sheet anchor (38, 40, 42; figures 7 and 8).

Claim(s) 1-3, 5-10 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being ancitipated by Sano (US Patent No. 8,316,514).
Claim 1:
	Sano discloses a panel fastener assembly (figures 1, 2 and 7), comprising: a panel retainer (6, 7) comprising a panel holder (7) and a first connector (6) disposed at opposing longitudinal ends of the panel retainer (figure 7); and a sheet retainer (3) comprising a sheet anchor (19) and a second connector (31) disposed at opposing longitudinal ends of the sheet retainer (figure 3); wherein the first connector (6) comprises a neck (38) longitudinally extending to a head (39) (figures 4-6), the head (39) presenting a substantially flat face (bottom figure 5) opposite the neck and a contact surface (34) disposed between the neck and an outer edge of the head (figures 5 and 6); wherein the second connector comprises a body (18, 21, 22) having an outwardly facing longitudinal mating side presenting a mating surface (28), and a plurality of resiliently deflectable locking elements (31) extending from the mating side of the body at edges of the mating surface radially disposed about a central axis (figure 3), each locking element (31) of the plurality of locking elements being configured to be resiliently deflectable away from the central axis (figures 3, 7 and 10), and each locking element defining a flat locking surface (flat locking surface engaged with 34 in figure 12B) opposing the mating surface; wherein each locking element comprises a support wall perpendicular to the mating side of the body (figure 3) and a flange  (31) projecting radially inward from the support wall to present the locking surface over and longitudinally opposing the mating surface, the flange being perpendicular to the support wall such that the locking surface is parallel to the mating surface (figure 3), and the support wall being resiliently deflectable away from the central axis (figures 3, 7 and 10); and wherein the panel retainer and the sheet retainer are connectable via the first and second connectors (figures 7 and 10), such that when the face of the head is disposed adjacent the mating surface of the body the locking surface of each locking element is disposed about the contact surface of the head to prevent awayward movement between the head and the body, thereby connecting together the panel retainer and the sheet retainer (figures 7 and 10).

Claim 2:
	Sano discloses that the contact surface (34) of the head describes a tangent line intersecting the neck at a contact angle (perpendicular; figures 5 and 6).
Claim 3:
	Sano discloses that each locking surface describes a tangent line intersecting the central axis at a locking angle (perpendicular; figure 3).
Claim 5:
	Sano discloses that the first and second connectors are configured such that the panel retainer and the sheet retainer are releasably connectable (figures 9-13).
Claim 6:
	Sano discloses that the panel holder (7) comprises a shaft extending for a length from the first connector and a retaining element (13) projecting radially outward from the shaft (figure 11A).
Claim 7:
	Sano discloses that the sheet anchor (3) comprises a shank (5) extending from the second connector to an insertion end and a plurality of arms (30) projecting outwardly from the shank proximal the insertion end and toward the second connector, the arms being resiliently deflectable toward the shank (figures 3 and 11).
Claim 8:
	Sano discloses that the sheet retainer further comprises a seal (19) disposed about the second connector such that a portion of the seal is disposed adjacent a sheet side of the second connector (figures 3 and 11).
Claim 9:
	Sano discloses that: (i) the head and the neck are monolithic in construction (6; c. 7, l. 36-37); (ii) the body and the locking elements are monolithic in construction (c. 5, l. 32-35); or (iii) both (i) to (ii).
Claim 10:
	Sano discloses that the first connector (6) comprises the neck and the head and the second connector (31) comprises the body and the locking elements, and wherein: the sheet anchor and the body and are monolithic in construction (c. 5, l. 32-35, c. 7, l. 36-37).
Claim 12:
	Sano discloses that: (i) the panel retainer comprises a polymeric material; (ii) the sheet retainer comprises a polymeric material; or (iii) both (i) to (ii) (c. 5, l. 32-35, c. 7, l. 36-37).
Claim 13:
	Sano discloses that: (i) the panel retainer is operatively fastened to a panel via the panel holder (figures 11 and 12).
Claim 14:
	Sano discloses that the sheet retainer is operatively fastened to a sheet via the sheet anchor (figures 11 and 12).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rassam in view of Sano.
Claim 10:
	Rassam discloses that the second connector comprises the neck and the head and the first connector comprises the body and the locking elements, wherein both the first connector and the second connector are monolithic in construction ().  Rassam does not explicitly teach that  the first connector comprises the neck and the head and the second connector comprises the body and the locking elements.
	Sano teaches that the first connector (6) comprises the neck and the head and the second connector (31) comprises the body and the locking elements.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have formed Rassam such that the first connector having the neck and the head, and the second connector having the body and the locking elemnts, as taught by Sano, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  See also In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious expedient.).  Here, it has been shown in the art that it is known that the selection of the location for the neck and head, and the location of the opposing structure of the body and locking elements is a matter of routine engineering so long as they oppose one another to provide for the releasable fastening of the panel fastener assembly.
Claim 12:
	Rassam discloses the panel fastener of claim 1 but does not explicitly teach the materials for forming the panel retainer and the sheet retainer. 
	Sano teaches that: (i) the panel retainer comprises a polymeric material; (ii) the sheet retainer comprises a polymeric material; or (iii) both (i) to (ii) (c. 5, l. 32-35, c. 7, l. 36-37).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have formed the panel retainer and sheet retainer of Rassam from a polymeric material, as taught by Sano, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Here, Sano demonstrates that the selection of polymeric material for the panel retainer and the sheet retainer is suitable for use in releasable fastening arrangements.



Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726